Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/2/2018.  These drawings are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2017/0092848).
Regarding claim 1 (also claim 19), Jang et al. disclose an apparatus (Figures 1, 4) comprising:
a magnetic junction (Fig. 4: MTJ) including:
a stack of structures including:

a second structure (Fig. 4: TBR) comprising one of a dielectric or metal;
a third structure (Fig. 4: MS1) comprising a magnet with fixed PMA, wherein the third structure (MS1) has an anisotropy axis perpendicular to the plane of the device, and wherein the third structure (MS1) is adjacent to the second structure (TBR) such that the second structure (TBR) is between the first (MS2) and third structures (MS1);
a fourth structure (Fig. 4: 135) adjacent to the first structure (MS2) of the magnet, wherein the fourth structure (135) comprises metal; and
an interconnect (Fig. 4: 125) adjacent to the fourth structure (135) such that the fourth structure (135) is between the magnetic junction MS2 and the interconnect (125) (135 is between MS2 and 125; paras. 0066-0078).
Regarding claim 2 (also claim 20), Jang et al. disclose the apparatus of claim 1, wherein the fourth structure includes one or more of: Hf, Ta, W, Ir, Pt, Bi, Cu, Mo, Gf, Ge, Ga, or Au (para. 0075).
Regarding claim 8, Jang et al. disclose the apparatus of claim 1, wherein:
the first or third structures comprises a stack including a first material and a second material different from the first material (para. 0082);
the first material includes one of: Co, Ni, Fe, or a Heusler alloy; the Heusler alloy includes one or more of Co, Cu, Fe, Ga, Ge, In, Mn, Al, In, Sb, Si, Sn, Ni, Pd, Ru, or V;

Regarding claim 9, Jang et al. disclose the apparatus of claim 1, wherein the dielectric comprises: Mg and O.
Regarding claim 10, Jang et al. disclose the apparatus of claim 1, wherein the first or the third structures comprises a super lattice including a first material and a second material, wherein the first material includes one of: Co, Ni, Fe, or Heusler alloy; and wherein the second material includes one of: Pt, Pd, Ir, Ru, or Ni (paras. 0086-0089).
Regarding claim 11, Jang et al. disclose the apparatus of claim 1, wherein the first or third structures comprises a stack of three materials including a first material adjacent to the fourth structure, a second material adjacent to the first material but not in contact with the fourth structure, and third material adjacent to the second material and the second structure, wherein the first material includes one or more of: Co, Ni, Fe, or Heusler alloy, wherein the second material comprises Ru; and wherein the third material includes one or more of Co, Ni, Fe, or Heusler alloy (paras. 0086-0089).
Regarding claim 12, Jang et al. disclose the apparatus of claim 1, wherein:
the interconnect is to generate spin Hall effect (SHE); and the interconnect includes one or more or: (3-Tantalum ((3-Ta), Ta, (3-Tungsten ((3-W), W, Platinum (Pt), Copper (Cu) doped with elements including on of Iridium, Bismuth or elements of 3d, 4d, 5d and 4f, 5f periodic groups, Ti, S, W, Mo, Se, B, Sb, Re, La, C, P, La, As, Sc, O, Bi, Ga, Al, Y, In, Ce, Pr, Nd, F, Ir, Mn, Pd, or Fe (paras. 0086-0089).
Regarding claim 13, Jang et al. disclose the apparatus of claim 1, wherein:

the 3D material is thinner than the 2D material; and
the doping material includes one of: Co, Fe, Ni, Mn, Ga, Fe, or Bct-Ru (paras. 0086-0089).
Regarding claim 14, Jang et al. disclose the apparatus of claim 1, wherein the interconnect comprises a stack of layers, wherein one of the layer in the stack comprises an antiferromagnetic (AFM) material (paras. 0096+).
Regarding claim 15, Jang et al. disclose the apparatus of claim 1, wherein the magnetic junction is one of a spin valve or a magnetic tunneling junction (Fig. 4: MTJ).
Regarding claim 16, Jang et al. disclose the apparatus of claim 1, wherein the magnet of the first structure is a paramagnet which includes one or more of: Pt, Pd, W, Ce, Al, Li, Mg, Na, Cr, Co, Dy, O, Er, Eu, Eu, Gd, Fe, Nd, K, Pr, Sm, Tb, Tm, or V, or wherein the magnet of the first structure is a paramagnet which comprises dopants which include one or more of: Ce, Cr, Mn, Nb, Mo, Tc, Re, Nd, Gd, Tb, Dy, Ho, Er, Tm, or Yb (paras. 0086-0089).
Regarding claim 19, Jang et al. disclose an apparatus comprising:
a magnetic junction having a magnet with a first magnetization;
a first structure adjacent to the magnetic junction, wherein the first structure comprises metal;
an interconnect adjacent to the first structure; and

Regarding claim 20, Jang et al. disclose the system of claim 19, wherein the first structure includes one or more of: Hf, Ta, W, Ir, Pt, Bi, Cu, Mo, Gf, Ge, Ga, or Au.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2017/0092848) in view of Gosavi et al. (US 2019/0305216).
Regarding claim 3, Jang et al. disclose the apparatus having all of the limitation as of claim 1. Jang et al. do not specifically disclose a fifth structure adjacent to the interconnect such that the fourth and fifth structures are on opposite surfaces of the interconnect, wherein the fifth structure comprises a magnet with in-plane magnetization relative to the x-y plane of the device; a sixth structure between the first and second structures, wherein the sixth structure includes one or more of: Ru, Os, Hs, or Fe; or a seventh structure between the second and third structures, wherein the seventh structure includes one or more of: Ru, Os, Hs, or Fe.; an eighth structure 
Gosavi et al. disclose a high blocking temperature spin orbit torque electrode including the teaching a fifth structure adjacent to the interconnect such that the fourth and fifth structures are on opposite surfaces of the interconnect, wherein the fifth structure comprises a magnet with in-plane magnetization relative to the x-y plane of the device; a sixth structure between the first and second structures, wherein the sixth structure includes one or more of: Ru, Os, Hs, or Fe; or a seventh structure between the second and third structures, wherein the seventh structure includes one or more of: Ru, Os, Hs, or Fe.; an eighth structure between the interconnect and the fifth structure, wherein the eighth structure includes an antiferromagnetic (AFM) material, and wherein the interconnect comprises a spin orbit material, wherein the AFM material includes one of: Ir, Pt, Mn, Pd, or Fe. so that the device can have a large current flowing through a tunnel barrier leads to reliability issues in magnetic tunnel junction.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the teaching as in Gosavi et al. invention so that the device can have a large current flowing through a tunnel barrier leads to reliability issues in magnetic tunnel junction.
Regarding claims 17-18, Jang et al. disclose a device comprising:
a magnetic memory (see figure 1, 4 and detail description as in claim 1), which comprises: a magnetic junction having a magnet with a first magnetization; a first structure adjacent to the magnetic junction, wherein the structure comprises metal; an interconnect adjacent to the first structure; and a second structure adjacent to the interconnect such that the 
Jang et al. do not explicitly disclose the device as in a system to include processor to process the operation of the memory device. However, a memory device as claimed to be used in a system in obvious and known to one of skill in the art and as disclosed in figure 13 of Gosavi et al. which including the processor to process the functions of the memory device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/942,231 (US 2019/0305216). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming same scope of the invention, claiming an apparatus comprising:
a magnetic junction including:
a stack of structures including:
a first structure comprising a magnet with an unfixed perpendicular magnetic anisotropy (PMA) relative to an x-y plane of a device;
a second structure comprising one of a dielectric or metal; and

a fourth structure adjacent to the interconnect such that the third and fourth structures are on opposite surfaces of the interconnect, wherein the fourth structure comprises a magnet with in-plane magnetization relative to the x-y plane of the device; and
an interconnect adjacent to the third structure, wherein the interconnect comprises an antiferromagnetic (AFM) material which is doped with a doping material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE N AUDUONG/Primary Examiner, Art Unit 2825